Third District Court of Appeal
                               State of Florida

                            Opinion filed July 29, 2015.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D14-1762
                         Lower Tribunal No. 13-38696
                             ________________


                 Key Biscayne Gateway Partners, LTD,
                                    Appellant,

                                        vs.

 Village of Key Biscayne and Village Council for the Village of Key
                             Biscayne,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Jerald Bagley,
Judge.

      Lipcon, Margulies, Alsina & Winkleman, P.A., and Michael A. Winkleman,
for appellant.

      Weiss Serota Helfman Cole Bierman & Popok, P.L., and Laura K. Wendell
and John J. Quick, for appellees.


Before SALTER, LOGUE, and SCALES, JJ.

     LOGUE, J.
      Key Biscayne Gateway Partners, Inc., seeks review of the trial court’s order

dismissing its amended complaint, which sought a writ of mandamus directing the

Council and Village of Key Biscayne to approve a proposed site plan. The

complaint for the writ of mandamus was based upon allegations of misconduct by

the Council and Village.

      Mandamus, of course, will lie only to command the performance of a

ministerial act. Town of Manalapan v. Rechler, 674 So. 2d 789, 790 (Fla. 4th

DCA 1996) (“Mandamus is defined as a remedy to command performance of a

ministerial act that the person deprived has a right to demand, or a remedy where

public officials or agencies may be coerced to perform ministerial duties that they

have a clear legal duty to perform.”). Under the applicable ordinance, the Village

approves a site plan by vote of its council after a quasi-judicial public hearing

concerning whether certain criteria are met. In these circumstances, mandamus will

not lie because the Village’s decision to approve the site plan involves quasi-

judicial fact finding and quasi-judicial discretion. See id. (“A duty or act is defined

as ministerial when there is no room for the exercise of discretion, and the

performance being required is directed by law.”).

      Accordingly, we affirm the order of dismissal. In doing so, we do not reach

and do not decide any issues relating to the alleged misconduct of the Council and

the Village.



                                          2
Affirmed.




            3